
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT is made as of the 24th day of April, 2001,
by and among KQQK License, Inc. ("Licensee"), KQQK Inc. ("KQQK and together with
Licensee, the "Seller"), HBC License Corporation ("HBC License") and HBC
Broadcasting Texas, L.P. ("HBC Texas" and together with HBC License, the
"Purchaser").

W I T N E S S E T H:

        WHEREAS, Licensee is the licensee of radio station KQQK(FM) (the
"Station"), licensed to Galveston, Texas and authorized by the Federal
Communications Commission (the "Commission" or "FCC") to operate at 106.5 MHz,
and KQQK owns the assets which are used in the operation of the Station; and

        WHEREAS, the Seller desires to sell to Purchaser, and Purchaser desires
to purchase from the Seller, certain of the radio station properties and assets
relating to the Station as described herein under the terms and conditions
herein set forth;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

        1.    PURCHASE AND SALE OF ASSETS.

        1.1  Purchase and Sale of Assets.    Subject to the conditions set forth
in this Agreement, at the Closing (as defined hereinafter), the Seller shall
assign, transfer, convey and deliver to Purchaser, and Purchaser shall purchase
from the Seller, all right, title and interest in and to the following assets
relating to the Station (the "Purchased Assets"), free and clear of all liens,
security interests, charges, encumbrances and rights of others (other than liens
and charges for which a proration adjustment is made pursuant to Section 15.2
hereof):

        (a)  All licenses, construction permits or authorizations issued by or
pending before the FCC or any other governmental authority for use in the
operation of the Station that are set forth on Schedule 1.1(a) attached hereto,
together with any and all renewals, extensions and modifications thereof (the
"Governmental Licenses");

        (b)  The tower site location identified on Schedule 1.1(b) hereto near
Hitchcock, Texas (Galveston County), together with all broadcast towers and
other improvements, fixtures and structures thereon and all rights and
appurtenances pertaining thereto, together with replacements thereof and
additions thereto made between the date hereof and the Closing (the "Transmitter
Site");

        (c)  All antennas, main and back-up transmitters and generators, STL's,
data links for transmitter telemetry, wireless microphones and other tangible
personal property located, or otherwise intended for use, at the Transmitter
Site, as more particularly described on Schedule 1.1(c) hereto; and

        (d)  Unless as may be otherwise required by law, all materials
maintained in the FCC public inspection file relating to the Station, technical
data, political advertising records and all other books and records related
solely to the Purchased Assets, such as property tax records, correspondence
with and documents pertaining to governmental authorities and similar third
parties regarding the Purchased Assets (the "Business Records").

        The foregoing notwithstanding, in no event shall the Purchased Assets be
deemed to include (i) the cash and cash equivalents of the Seller or the Station
(except for any normal and customary deposits with respect to the Purchased
Assets), (ii) any accounts receivable, notes receivable or other receivables of
the Seller (including tax refunds), (iii) any of the Seller's or Station's call
letters (which Purchaser acknowledges will be moved by Seller to a new
frequency), internet addresses, programming format or other intellectual
property (other than the Business Records), (iv) any studio or office equipment
and fixtures, vehicles, promotional materials, tapes and record libraries and
similar items in

--------------------------------------------------------------------------------


respect of the Station, (v) the Seller's corporate seal, minute books, charter
documents, corporate stock record books and other books and records that pertain
to the organization of Seller, (vi) securities of any kind owned by Seller,
(vii) insurance contracts or proceeds thereof or (viii) claims arising out of
acts occurring before the Closing Date.

        1.2  Assumed Contracts.    At the Closing, the Purchaser shall assume
the specified contractual obligations of the Station listed on Schedule 1.2
hereto (the "Assumed Contracts"), and the Purchaser agrees to pay and perform
the Assumed Contracts after the Closing Date. Except as specifically set forth
on such Schedule 1.2, Purchaser does not assume and shall in no event be liable
for any debt, obligation, responsibility or liability of the Station or Seller,
including without limitation, employee obligations, taxes, accounts payable and
time sales and barter obligations of the Station.

        2.    CONSIDERATION; CLOSING.

        2.1  Purchase Price.    The consideration to be received by the Seller
in exchange for the Purchased Assets shall be $80 million, which shall be paid
in full to Seller by wire transfer at the Closing.

        2.2  Time of Closing.

        (a)  A closing (the "Closing") for the sale and purchase of the
Purchased Assets shall be held at the offices of the Purchaser in Dallas, Texas
(or such other place as may be agreed upon by the parties in writing). The
Closing shall occur on such date (the "Closing Date") that is the 7th day after
the FCC Order (defined below). The Closing shall be deemed to be effective as of
12:01 a.m. on the Closing Date.

        (b)  In order to consummate the transfer of the Purchased Assets, Seller
and Purchaser agree to use their reasonable best efforts to file, within three
business days after the date hereof, an assignment of license application (the
"FCC Application") requesting FCC consent to the assignment from the Licensee to
HBC License of all Governmental Licenses relating to the operation of the
Station. The parties agree that the FCC Application will be prosecuted with best
reasonable efforts, in good faith and with due diligence. The parties agree to
use their reasonable best efforts to file additional information or amendments
requested by the FCC orally or in writing within five business days after such
request and, in any event, to commence preparation of such additional
information or amendments immediately upon request and to complete and file the
same with the FCC as rapidly as practical. Each party will be solely responsible
for the expenses incurred by it in the preparation, filing and prosecution of
the FCC Application (it being understood that the parties will bear equally the
FCC filing fee). As used herein, the term "FCC Order" shall mean that the FCC
staff has granted or given its consent, without any condition materially adverse
to Purchaser or Seller, to the assignment of the Governmental Licenses; and the
term "Final Order" shall mean that the FCC Order shall have become final, that
the time period for filing any protests, requests for stay, reconsideration by
the FCC, petitions for rehearing or appeal of such order shall have expired, and
that no protest, request for stay, reconsideration by the FCC, petition for
rehearing or appeal of such order shall be pending.

        (c)  To the extent required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder (the "HSR Act"), the parties further agree to use their reasonable
best efforts to make any necessary filings with the Federal Trade Commission and
Department of Justice (collectively the "DOJ") under the HSR Act, within five
business days after the filing of the FCC Application, with appropriate
governmental agencies and shall thereafter promptly respond to all requests
received from such agencies for additional information or documentation. The
fees associated with any filings made pursuant to the HSR Act shall be paid
equally by the Purchaser and the Seller.

        2.3  Closing Procedure.    At the Closing, the Seller shall deliver to
Purchaser such bills of sale, instruments of assignment, transfer and conveyance
and similar documents as Purchaser shall reasonably request. Against such
delivery, Purchaser shall (i) issue and deliver to Seller the purchase

2

--------------------------------------------------------------------------------


price in accordance with Section 2.1 above and (ii) execute and deliver the
assumption agreements with respect to the Assumed Contracts as are contemplated
by Section 1.2 hereof. Each party will cause to be prepared, executed and
delivered all other documents required to be delivered by such party pursuant to
this Agreement and all other appropriate and customary documents as another
party or its counsel may reasonably request for the purpose of consummating the
transactions contemplated by this Agreement. All actions taken at the Closing
shall be deemed to have been taken simultaneously at the time the last of any
such actions is taken or completed.

        2.4  Allocation of Purchase Price.    The Purchase Price shall be
allocated among the Purchased Assets in a manner as mutually agreed between the
parties based upon an appraisal prepared by Bond & Pecaro (whose fees shall be
paid by Purchaser). Seller and Purchaser agree to use the allocations determined
pursuant to this Section 2.4 for all tax purposes, including without limitation,
those matters subject to Section 1060 of the Internal Revenue Code of 1986, as
amended.

        3.    REPRESENTATIONS AND WARRANTIES OF THE SELLER.

        The Seller hereby represents and warrants to the Purchaser, as follows:

        3.1  Organization; Good Standing.    Each of KQQK and Licensee is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Texas, and has all requisite corporate power and authority to
own and lease its properties and carry on its business as currently conducted.

        3.2  Due Authorization.    Subject to the FCC Order, the Seller has full
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated hereby. The Seller has taken all necessary
corporate action to approve the execution and delivery of this Agreement and the
transactions contemplated hereby. This Agreement constitutes the legal, valid
and binding obligation of the Seller, enforceable against it in accordance with
its terms, except as may be limited by the availability of equitable remedies or
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally.

        3.3  Execution and Delivery.    Neither the execution and delivery by
the Seller of this Agreement nor the consummation by it of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
Articles of Incorporation or bylaws of Seller (ii) subject to the FCC Order,
violate any statute, law, rule or regulation or any order, writ, injunction or
decree of any court or governmental authority, which violation, either
individually or in the aggregate, might reasonably be expected to have a
material adverse effect on Purchaser's ownership of the Purchased Assets; or
(iii) violate or conflict with or constitute a default under (or give rise to
any right of termination, cancellation or acceleration under), or result in the
creation of any lien on any of the Purchased Assets pursuant to, any material
agreement, indenture, mortgage or other instrument to which the Seller is a
party or by which it or its assets may be bound or affected.

        3.4  Governmental Consents.    No approval, authorization, consent,
order or other action of, or filing with, any governmental authority or
administrative agency is required in connection with the execution and delivery
by the Seller of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than those of the FCC or under the HSR
Act.

        3.5  Title to Personal Property Assets.    Except for leased property,
the Seller is the sole and exclusive legal owner of all right, title and
interest in, and has good and marketable title to, all of the Purchased Assets
constituting personal property, free and clear of liens, claims and encumbrances
except (i) liens for taxes not yet payable and (ii) the Assumed Contracts.

        3.6  Transmitter Site.

        (a)  Seller has good, indefeasible and record title to the Transmitter
Site, in fee simple absolute, and there are no outstanding liens or encumbrances
with respect to the Transmitter Site or any part

3

--------------------------------------------------------------------------------


thereof, except as set forth on Schedule 3.6. Seller has paid or will pay (or
through prorations be assessed) at Closing all taxes, charges and assessments
(special or otherwise) required to be paid to any taxing authority which could
in any way now or hereafter constitute a lien against the Transmitter Site or
any part thereof (except for taxes and assessments for the current year). Seller
has not received any notice from any taxing authority or governmental agency
asserting that it has failed to file or have improperly filed any tax return or
report in respect of any taxes now owing by it (except current taxes and
assessments not yet delinquent) which could in any way now or hereafter
constitute a lien against the Transmitter Site or any part thereof; and no
action or proceeding is now pending by a governmental agency or authority for
the assessment or collection of such taxes, charges or assessments against
Seller. There are now in full force and effect duly issued certificates of
occupancy permitting the Transmitter Site and improvements located thereon to be
legally used and occupied as the same are now constituted. The Transmitter Site
has permanent rights of access to dedicated public highways, and the Seller has
obtained all necessary approvals of the FAA in connection with the operation of
the Transmitter Site. Except as set forth on Schedule 3.6, there is not (i) any
claim of adverse possession or prescriptive rights which may materially and
adversely affect the Transmitter Site, (ii) any structure located on the
Transmitter Site that materially encroaches on or over the boundaries of
neighboring or adjacent properties; or (iii) any structure of any other party
which materially encroaches on or over the boundaries of the Transmitter Site.
To the knowledge of Seller, the Transmitter Site is not located in a flood
plain, flood hazard area, wetland or lakeshore erosion area within the meaning
of any law. No public improvements have been commenced relating to the
Transmitter Site, and to the knowledge of Seller, none are planned which in
either case may result in special assessments against or otherwise materially
and adversely affect the Transmitter Site.

        (b)  Seller has not received any notice of, and has no knowledge of, any
material violation of any zoning, building, health, fire, water use or similar
statute, ordinance, law, regulation or code in connection with the Transmitter
Site. To the knowledge of Seller, no fact or condition exists which would result
in the termination or impairment of access of the Station to the Transmitter
Site or discontinuation of necessary sewer, water, electrical, gas, telephone or
other utilities or services.

        (c)  To Seller's knowledge (i) no hazardous or toxic material (as
hereinafter defined) exists in any structure located on, or exists on or under
the surface of, the Transmitter Site which is, in any case, in material
violation by Seller of applicable environmental law; (ii) no portion of the
Transmitter Site has been used as a landfill or for storage or landfill of
hazardous or toxic materials; and (iii) there are not any underground storage
tanks that are currently located on or that have been removed from the
Transmitter Site. For purposes of this Section, "hazardous or toxic material"
shall mean waste, substance, materials, smoke, gas or particulate matter
designated as hazardous, toxic or dangerous under any environmental law. For
purposes of this Section, "environmental law" shall include the Comprehensive
Environmental Response Compensation and Liability Act, the Clean Air Act, the
Clean Water Act and any other applicable federal, state or local environmental,
health or safety law, rule or regulation relating to or imposing liability or
standards concerning or in connection with hazardous, toxic or dangerous waste,
substance, materials, smoke, gas or particulate matter.

        3.7  Condition of Assets.    All of the Purchased Assets viewed as a
whole and not on an asset by asset basis are in good condition and working
order, ordinary wear and tear excepted, and are suitable for the uses for which
intended, free from any known defects except such minor defects that do not
interfere with the continued use thereof.

        3.8  Governmental Licenses.    Schedule 1.1(a) lists and accurately
describes all of the Governmental Licenses necessary for the lawful ownership
and operation of the Station and the conduct of their businesses, except where
the failure to hold such Governmental License would not have a material adverse
effect on the Station. The Seller has furnished to Purchaser true and accurate
copies of all of the Governmental Licenses. Each such Governmental License is in
full force and effect and is valid under applicable federal, state and local
laws; the Station is being operated in compliance in all

4

--------------------------------------------------------------------------------


material respects with the Communications Act of 1934, as amended, and all
rules, regulations and policies of the FCC; and to the knowledge of the Seller,
no event has occurred which (whether with or without notice, lapse of time or
the happening or occurrence of any other event) is reasonably likely to result
in the revocation or termination of any Governmental License or the imposition
of any restriction of such a nature as might adversely affect the ownership or
operation of the Station as now conducted, except for proceedings of a
legislative or rule-making nature intended to affect the broadcasting industry
generally. The Station, its physical facilities, electrical and mechanical
systems and transmitting and studio equipment are being operated in all material
respects in accordance with the specifications of the Governmental Licenses. The
Governmental Licenses are unimpaired by any act or omission of the Seller or any
of the Seller's officers, directors or employees and the Seller has fulfilled
and performed all of its obligations with respect to the Governmental Licenses
and has full power and authority thereunder. No application, action or
proceeding is pending for the renewal or modification of any of the Governmental
Licenses, except as described on Schedule 1.1(a). No event has occurred which,
individually or in the aggregate, and with or without the giving of notice or
the lapse of time or both, would constitute ground for revocation thereof and
would have a materially adverse effect on the business or financial condition of
the Station.

        3.9  Reports.    As of the Closing Date, the Seller will have duly filed
all reports required to be filed by law or applicable rule, regulation, order,
writ or decree of any court, governmental commission, body or instrumentality
and has made payment of all charges and other payments, if any, shown by such
reports to be due and payable, except where the failure to so file or make
payment would not have a material adverse effect upon the operations of the
Station. All reports required to be filed by the Seller with the FCC with
respect to the Station will have been filed as of the Closing Date, except where
the failure to so file would not materially and adversely affect the business,
operations, properties, assets or conditions (financial or otherwise) of the
Station or which challenges the validity or propriety of any of the transactions
contemplated by this Agreement. Such reports and disclosures will be complete
and accurate in all material respects.

        3.10 Taxes.    As of the Closing Date, (i) all tax reports and returns
required to be filed by or relating to the Purchased Assets or operations of the
Station (including sales, use, property and employment taxes) will have been
filed with the appropriate federal, state and local governmental agencies, and
there have been paid all taxes, penalties, interest, deficiencies, assessments
or other charges due as reflected on the filed returns or claimed to be due by
such federal, state or local taxing authorities (other than taxes, deficiencies,
assessments or claims which are being contested in good faith and which in the
aggregate are not material); (ii) Seller will not have received any written
notice of any examinations or audits pending or unresolved examinations or audit
issues with respect to the Seller's federal, state or local tax returns; (iii)
all additional taxes, if any, assessed as a result of such examinations or
audits shall have been paid; and (iv) to Seller's knowledge, there will be no
pending claims or proceedings relating to, or asserted for, taxes, penalties,
interest, deficiencies or assessments against the Purchased Assets.

        3.11 Litigation.    There is no order of any court, governmental agency
or authority and no action, suit, proceeding or investigation, judicial,
administrative or otherwise that is pending or, to Seller's knowledge,
threatened against or affecting the Station which, if adversely determined,
might materially and adversely affect the business, operations, properties,
assets or conditions (financial or otherwise) of the Station or which challenges
the validity or propriety of any of the transactions contemplated by this
Agreement.

        3.12 Contracts and Agreements.    The Station is not in default with
respect to any of the contracts contained on Schedule 1.2 hereto, and, as of the
Closing Date, the Station will have paid all sums and performed all obligations
under such contracts which are required to be paid or performed prior to the
Closing Date. True and complete copies of such contracts have been delivered to
Purchaser on or prior to the date hereof.

5

--------------------------------------------------------------------------------


        3.13 Business Records.    The Seller has, and after the Closing,
Purchaser will have, the right to use the Business Records included in the
Purchased Assets, free and clear of any royalty or other payment obligations.

        3.14 Third Party Consents.    The only consents from any person or
entity which are required to be obtained by Seller in connection with the
execution and delivery by Seller of this Agreement and the consummation of the
transactions contemplated hereby are set forth on Schedule 3.14 (the "Third
Party Consents"); and all such Third Party Consents have been so obtained.

        3.15 Finders and Brokers.    Except for Houlihan Lokey Howard & Zukin
and Gary Stevens and Associates, no person has as a result of any agreement
entered into by the Seller any valid claim against any of the parties hereto for
a brokerage commission, finder's fee or other like payment.

        4.    REPRESENTATIONS AND WARRANTIES OF PURCHASER.

        Purchaser hereby represents and warrants to the Seller as follows:

        4.1  Organization and Good Standing.    Purchaser is a limited
partnership duly organized, validly existing and in good standing under the laws
of Texas and has all requisite power and authority to own and lease its
properties and carry on its business as currently conducted.

        4.2  Due Authorization.    Subject to the FCC Order, Purchaser has full
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser and constitutes the legal, valid
and binding obligation of Purchaser, enforceable against it in accordance with
its respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally or general equitable principles.

        4.3  Execution and Delivery.    Neither the execution and delivery by
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
agreement of limited partnership of Purchaser; (ii) subject to the FCC Order,
violate any law, statute, rule or regulation or any order, writ, injunction or
decree of any court or governmental authority; or (iii) violate or conflict with
or constitute a default under (or give rise to any right of termination,
cancellation or acceleration under) any indenture, mortgage, lease, contract or
other instrument to which Purchaser is a party or by which it is bound or
affected.

        4.4  Consents.    No consent, approval, authorization, license,
exemption of, filing or registration with any court, governmental authority,
commission, board, bureau, agency or instrumentality, domestic or foreign, is
required by Purchaser in connection with the execution and delivery of this
Agreement or the consummation by it of any transaction contemplated hereby,
other than the consent of the FCC or under the HSR Act. No approval,
authorization or consent of any other third party is required in connection with
the execution and delivery by Purchaser of this Agreement and the consummation
of the transactions contemplated hereby, except as may have been previously
obtained by Purchaser. Purchaser warrants that it is legally qualified to become
a licensee of the Station and is aware of no impediment to the approval by the
FCC of the assignment of the Governmental Licenses to Purchaser.

        4.5  Finders and Brokers.    No person has as a result of any agreement
entered into by the Purchaser any valid claim against any of the parties hereto
for a brokerage commission, finder's fee or other like payment.

        4.6  Purchaser's Qualification.    The Purchaser is in all material
respects qualified legally, financially and otherwise to be the licensee of the
Station, and has or shall have sufficient resources to pay in full all amounts
due to the Seller under this Agreement when such amounts are due.

6

--------------------------------------------------------------------------------


        5.    CERTAIN COVENANTS AND AGREEMENTS.

        5.1  Consummation of the Transaction.

        (a)  Each of the Seller and Purchaser shall take all reasonable action
necessary to consummate the transactions contemplated by this Agreement
(including not only the sale and purchase of the Purchased Assets but also
Seller's continued exclusive use after the Closing of the "KQQK" call letters)
and will use all necessary and reasonable means at its disposal to obtain (and
cooperate with the other party in obtaining) all necessary approvals of
governmental authorities and Third Party Consents required to enable it to
consummate the transactions contemplated by this Agreement. Except as otherwise
provided herein, each of the Seller and Purchaser acknowledges and agrees that
it shall pay all costs, fees and expenses incurred by it in obtaining such
necessary consents and approvals. Each party shall make all filings,
applications, statements and reports to all governmental agencies or entities
which are required to be made prior to the Closing Date by or on its behalf
pursuant to any statute, rule or regulation in connection with the transactions
contemplated by this Agreement, and copies of all such filings, applications,
statements and reports shall be provided to the other.

        (b)  If the FCC determines that the transactions contemplated hereby or
a portion thereof are inconsistent or violative of FCC rules or regulations, or
if the DOJ fails to grant the required approvals under the HSR Act, the parties
agree that they will negotiate in good faith to amend, modify or restructure the
transactions contemplated hereby so as to be consistent with FCC rules and
regulations and/or the conditions imposed by the DOJ. Notwithstanding the
foregoing, neither party shall be required to divest any of its other radio
stations or agree to any material limitation on the operation of any of its
radio stations as a condition of obtaining any required governmental approval.

        5.2  Public Announcements.    Prior to the Closing Date, all notices to
third parties and other publicity relating to the transaction contemplated by
this Agreement (other than Purchaser's press releases issued pursuant to its
obligations under federal securities laws) shall be jointly planned and agreed
to by the Seller and Purchaser.

        5.3  Ordinary Course of Business.    During the period from the date
hereof to the Closing Date, unless the prior consent of Purchaser is first
obtained, the Seller shall cause the Station to not knowingly take any action
which would cause any representation contained in Article 3 to be untrue as of
the Closing Date.

        5.4  Title Policy.    Seller shall reasonably assist Purchaser as
requested so that Purchaser can obtain a Commitment for Title Insurance
("Commitment"), dated not earlier than the date of this Agreement, issued by a
reputable title insurance company (the "Title Company") and, to the extent
required by deficiencies in the Commitment, a current "as built" survey prepared
by a duly licensed and registered land surveyor or engineer, for the Transmitter
Site, showing Seller's title to such site to be good and indefeasible, together
with legible copies of the deed which conveyed the Transmitter Site to Seller
and all items and documents referred to in the Commitment. The Commitment will
commit the Title Company to issue a standard Texas form of Owner's Title Policy
with respect to the Transmitter Site (the "Owner's Title Policy") to Purchaser
at the Closing. The cost of the Owner's Title Policy shall be borne by
Purchaser. In the event that any material exceptions unacceptable to Purchaser
appear in the Commitment and/or on any survey that are not set forth on Schedule
3.6, then Purchaser shall, within 15 days after receipt of the Commitment notify
Seller in writing of such fact. Seller shall then use its best efforts to
eliminate or modify such exceptions to the satisfaction of Purchaser prior to
the Closing Date.

        5.5  Environmental Report.    At least 40 days before the FCC Order (or
such longer period if necessary to avoid a delay of the Closing), Purchaser may
elect, at its expense, to commission a Phase I environmental review of the
Transmitter Site, using environmental consultants reasonably acceptable to
Seller. The Seller will provide access to the Transmitter Site for the
environmental consultants and will

7

--------------------------------------------------------------------------------


reasonably cooperate with such consultants in the preparation of their report.
To the extent that such report reveals items affecting the Transmitter Site that
cause the representations and warranties contained in Section 3.6(c) to be
untrue (the "Remediation Activities"), Purchaser will provide a notice to the
Seller listing the Remediation Activities and Purchaser's estimate of the costs
to be borne by the Seller in connection with the Remediation Activities. Upon
receipt of such notice, the Seller will either (i) complete the Remediation
Activities prior to the Closing or (ii) authorize Purchaser to deduct the
estimated cost of the Remediation Activities from the purchase price and to
place such deducted funds in an escrow account (from which the actual costs of
the Remediation Activities shall be paid and any remaining funds after
completion of the Remediation Activities, together with any interest earned on
such escrowed funds, shall be refunded to Seller); provided, however, that
Seller's liability under this Section 5.5 shall not exceed an aggregate of $5.0
million. If Seller in good faith disputes the findings of the environmental
consultants, it shall cause to be prepared other findings from an independent
environmental consultant disputing the Remediation Activities and present them
to Purchaser. If the parties cannot agree upon the Remediation Activities, the
issue will be presented to an independent environmental consultant mutually
acceptable to the parties (and whose fees and expenses will be borne equally by
the parties), and the determination of such independent environmental consultant
shall be determinative of the Remediation Activities.

        5.6  Station Announcements.    For the one week period following the
Closing, the Purchaser shall broadcast on the Station two 15 second spots per
hour indicating that the KQQK format has moved its frequency. Such spots will be
produced by Seller, with the message content reasonably acceptable to Purchaser.
Placement of the two spots within each hour will be at the discretion of
Purchaser's station management.

        5.7  Non-Competition.

        (a)  For a period commencing on the Closing Date and continuing for two
years thereafter (the "Restricted Period"), Purchaser hereby agrees that it will
cause the Station, and any other radio station owned or operated by Hispanic
Broadcasting Corporation or its subsidiaries in the Houston, Texas market
(collectively the "HBC Houston Stations"), not to market itself principally as
broadcasting in the "Tejano" broadcast format (the "Restricted Format");
provided, however, that the parties acknowledge that any of the HBC Houston
Stations, being engaged in the business of broadcasting Spanish language
programming, may broadcast Tejano music and may identify itself as broadcasting
a range of music formats which includes Tejano music as a part of its general
programming.

        (b)  If at any time during the Restricted Period any of the HBC Houston
Stations is sold or otherwise transferred to someone other than Purchaser or one
of its affiliates, then Purchaser will obtain the agreement of any such buyer,
transferee and/or third party to comply with Section 5.7(a) above.

        (c)  In the event any aspect of the restrictions set forth in this
Section 5.7 is declared illegal or unenforceable by the FCC or any court of
competent jurisdiction, the parties hereby direct that such aspect which is
determined to be illegal or unenforceable shall be amended by the FCC or such
court (if either will do so) to the extent possible to make such aspect legal
and enforceable.

        (d)  The breach of this Section 5.7 by Purchaser or subsequent owner of
one of the HBC Houston Stations will result in irreparable and continuing damage
to Seller for which there would be no adequate remedy at law. In the event that
Purchaser shall fail to comply with the provisions of this Section 5.7, Seller
and its successors and assigns shall be entitled to injunctive relief in
addition to such other relief as may be appropriate at law in order to ensure
compliance with the provisions of this Section 5.7.

8

--------------------------------------------------------------------------------


        6.    CONDITIONS TO PURCHASER'S CLOSING.

        All obligations of Purchaser under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that Purchaser may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        6.1  Representations, Etc.    The Seller shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by it at or prior to the Closing, and the representations
and warranties of the Seller contained in this Agreement shall be true and
correct in all material respects as of the Closing Date with the same effect as
though made at such time (except as contemplated or permitted by this
Agreement).

        6.2  Governmental Consents.    All consents and approvals from the FCC
and governmental agencies required to consummate the transactions contemplated
by this Agreement shall have been obtained and shall be in full force and
effect, and the FCC Order shall, at the Closing, be in full force and effect.

        6.3  No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority, agency or other person shall be pending or threatened on the Closing
Date which may have the effect of (i) making any of the transactions
contemplated hereby illegal or (ii) materially adversely affecting the value of
the Purchased Assets.

        6.4  Closing Deliveries.    Purchaser shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.1
hereof.

        7.    CONDITIONS TO SELLER'S CLOSING.

        All obligations of the Seller under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that the Seller may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        7.1  Representations, Etc.    Purchaser shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by Purchaser as of the Closing, and the representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same effect as though made
at such time (except as contemplated or permitted by this Agreement).

        7.2  Consents.    All consents and approvals from the FCC and
governmental agencies required to consummate the transactions contemplated by
this Agreement shall have been obtained and shall be in full force and effect,
and the FCC Order shall, at the Closing, be in full force and effect.

        7.3  No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority, agency or other person shall be pending or threatened on the Closing
Date which may have the effect of (i) making any of the transactions
contemplated hereby illegal or (ii) materially adversely affecting the value of
the Purchased Assets.

        7.4  Closing Deliveries.    The Seller shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.2.

        8.    DOCUMENTS TO BE DELIVERED AT CLOSING.

        8.1  To Purchaser.    At the Closing, there shall be delivered to
Purchaser:

        (a)  The warranty deeds, bills of sale, agreements of assignment and
similar instruments of transfer to the Purchased Assets contemplated by Section
2.3 hereof.

9

--------------------------------------------------------------------------------


        (b)  A certificate, signed by an executive officer of Seller, as to the
fulfillment of the conditions set forth in Sections 6.1 through 6.3 hereof.

        (c)  The Business Records.

        8.2  To Seller.    At the Closing, there shall be delivered to the
Seller:

        (a)  The purchase price contemplated by Section 2.1 hereof, in the form
of wire transfer or cashier's or certified check as the Seller may direct.

        (b)  A certificate, signed by an executive officer of Purchaser, as to
the fulfillment of the conditions set forth in Sections 7.1 and 7.2 hereof.

        (c)  An assumption agreement pursuant to which Purchaser shall assume
the Assumed Contracts.

        9.    SURVIVAL.

        All representations, warranties, covenants and agreements made by any
party to this Agreement or pursuant hereto shall be deemed to be material and to
have been relied upon by the parties hereto and shall survive the Closing;
provided, however, that notice of any claim against the Purchaser or Seller,
whether made under the indemnification provisions hereof or otherwise, based on
a breach of a representation, warranty, covenant or agreement must be given
within one year from the Closing Date (three years with respect to the
representations set forth in Section 3.6(c)). The representations and warranties
hereunder shall not be affected or diminished by any investigation at any time
by or on behalf of the party for whose benefit such representations and
warranties were made; provided, however, that any Phase I environmental
investigation conducted by or on behalf of the Purchaser and any subsequent
Remediation Activities completed pursuant to Section 5.5 shall preclude further
claims after the Closing in respect of the specific matters disclosed in the
Phase I environmental investigation or in respect of the matters purported to
remedied by the Remediation Activities. No representation or warranty contained
herein shall be deemed to be made at any time after the date of this Agreement.

        10.  INDEMNIFICATION OF PURCHASER.

        Subject to the limitations set forth in Sections 9 and 12, the Seller
shall indemnify and hold Purchaser harmless from, against, for and in respect
of:

        (a)  any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action and encumbrances (collectively,
together with the costs and expenses described in clause (c) below, being
referred to herein as "Damages") suffered, sustained, incurred or required to be
paid by Purchaser because of the breach of any written representation, warranty,
agreement or covenant of the Seller contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station at all times prior to the
Closing Date (other than the contractual liabilities specifically assumed as set
forth in Section 1.2 hereto); and

        (c)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by Purchaser in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 10;

provided, however, that after Closing, Seller shall have no liability to
Purchaser hereunder until, and only to the extent that, Purchaser's aggregate
Damages exceed $25,000.

        11.  INDEMNIFICATION OF SELLER.

10

--------------------------------------------------------------------------------


        Subject to the limitations set forth in Sections 9 and 12, Purchaser
shall indemnify and hold the Seller harmless from, against, for and in respect
of:

        (a)  any and all Damages suffered, sustained, incurred or required to be
paid by the Seller because of the breach of any written representation,
warranty, agreement or covenant of Purchaser contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station on and after the Closing Date,
except to the extent the same arises from a breach of any written
representation, warranty, agreement or covenant of the Seller contained in this
Agreement or any document, certificate or agreement executed in connection with
this Agreement;

        (c)  any of the Assumed Contracts specifically assumed as set forth in
Section 1.2; and

        (d)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by the Seller in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 11;

provided, however, that after Closing, Purchaser shall have no liability to
Seller hereunder until, and only to the extent that, Seller's aggregate Damages
exceed $25,000.

        12.  GENERAL RULES REGARDING INDEMNIFICATION.

        The obligations and liabilities of each indemnifying party hereunder
with respect to claims resulting from the assertion of liability by the other
party or indemnified third parties shall be subject to the following terms and
conditions:

        (a)  The indemnified party shall give prompt written notice (which in no
event shall exceed 30 days from the date on which the indemnified party first
became aware of such claim or assertion) to the indemnifying party of any claim
which might give rise to a claim by the indemnified party against the
indemnifying party based on the indemnity agreements contained in Section 10 or
11 hereof, stating the nature and basis of said claims and the amounts thereof,
to the extent known;

        (b)  If any action, suit or proceeding is brought against the
indemnified party with respect to which the indemnifying party may have
liability under the indemnity agreements contained in Section 10 or 11 hereof,
the action, suit or proceeding shall, upon the written acknowledgment by the
indemnifying party that it is obligated to indemnify under such indemnity
agreement, be defended (including all proceedings on appeal or for review which
counsel for the indemnified party shall deem appropriate) by the indemnifying
party. The indemnified party shall have the right to employ its own counsel in
any such case, but the fees and expenses of such counsel shall be at the
indemnified party's own expense unless (A) the employment of such counsel and
the payment of such fees and expenses both shall have been specifically
authorized in writing by the indemnifying party in connection with the defense
of such action, suit or proceeding, or (B) counsel to such indemnified party
shall have reasonably concluded and specifically notified the indemnifying party
that there may be specific defenses available to it which are different from or
additional to those available to the indemnifying party or that such action,
suit or proceeding involves or could have an effect upon matters beyond the
scope of the indemnity agreements contained in Sections 10 and 11 hereof, in any
of which events the indemnifying party, to the extent made necessary by such
defenses, shall not have the right to direct the defense of such action, suit or
proceeding on behalf of the indemnified party. In the latter such case only that
portion of such fees and expenses of the indemnified party's separate counsel
reasonably related to matters covered by the indemnity agreements contained in
Section 10 or 11 hereof shall be borne by the indemnifying party. The
indemnified party shall be kept fully informed of such action, suit or
proceeding at all stages thereof whether or not it is represented by separate
counsel.

        (c)  The indemnified party shall make available to the indemnifying
party and its attorneys and accountants all books and records of the indemnified
party relating to such proceedings or litigation

11

--------------------------------------------------------------------------------


and the parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such action, suit or proceeding.

        (d)  The indemnified party shall not make any settlement of any claims
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed.

        (e)  If any claims are made by third parties against an indemnified
party for which an indemnifying party would be liable, and it appears likely
that such claims might also be covered by the indemnified party's insurance
policies, the indemnified party shall make a timely claim under such policies
and to the extent that such party obtains any recovery from such insurance, such
recovery shall be offset against any sums due from an indemnifying party (or
shall be repaid by the indemnified party to the extent that an indemnifying
party has already paid any such amounts). The parties acknowledge, however, that
if an indemnified party is self-insured as to any matters, either directly or
through an insurer which assesses retroactive premiums based on loss experience,
then to the extent that the indemnified party bears the economic burden of any
claims through self-insurance or retroactive premiums or insurance ratings, the
indemnifying party's obligation shall only be reduced by any insurance recovery
in excess of the amount paid or to be paid by the indemnified party in insurance
premiums.

        (f)    Except as herein expressly provided, the remedies provided in
Sections 10 through 12 hereof shall be cumulative and shall not preclude
assertion by any party of any other rights or the seeking of any other rights or
remedies against any other party hereto.

        13.  TERMINATION AND RESCISSION RIGHTS; RISK OF LOSS.

        13.1 Termination.    This Agreement may be terminated by the mutual
consent of Purchaser and Seller, or by either Purchaser or Seller, if the
terminating party is not then in material breach of its obligations hereunder,
upon written notice to the other upon the occurrence of any of the following:

        (a)  By the terminating party, if the other party is in material breach
of its obligations hereunder, and such breach has not been cured by the other
party within 30 days of written notice of such breach (or such longer period of
time if the breach cannot be reasonably cured within 30 days and the breaching
party is diligently attempting to cure such breach);

        (b)  If the FCC denies the FCC Application or favorable treatment under
the HSR Act has not occurred and the parties have exhausted all FCC agency
appeals and HSR Act appeals and have exhausted all of the duties under Section
5.1 to modify or restructure the transaction, and the terminating party believes
in good faith (based upon the advice of its FCC counsel) that any further appeal
or effort is unlikely to result in overturning the FCC's decision or DOJ's
decision;

        (c)  By either Purchaser of Seller, if the costs of the Remediation
Activities described in Section 5.5 exceed $5.0 million and if Seller is
unwilling to permit any such costs in excess of $5.0 million to be deducted from
the purchase price hereunder; or

        (d)  If the Closing has not occurred on or before March 31, 2002.

In connection with the foregoing, the parties acknowledge that (i) a failure of
the FCC and/or DOJ to grant approval of the transactions contemplated hereby
shall not be deemed a breach of this Agreement by any party which continues to
pursue in good faith the actions stated in Section 5.1(a) hereof and (ii) a
failure of the Seller to deliver the lien releases contemplated by the Third
Party Consents shall not be deemed a breach of this Agreement by Seller so long
as Seller in good faith is attempting to obtain such lien releases.

        13.2 Rescission.    In the event the parties elect to close prior to the
time the FCC Order has become a Final Order, Purchaser and Seller shall enter
into rescission agreement to be mutually agreed upon which provides for
unwinding the transaction in the event a Final Order is not obtained.

12

--------------------------------------------------------------------------------


        13.3 Risk of Loss.    The Seller shall bear the risk of all damage to,
loss of or destruction of any of the Purchased Assets between the date of this
Agreement and the Closing Date. If any material portion of the Purchased Assets
shall suffer any material damage or destruction prior to the Closing Date (a
"Casualty Loss"), the Seller shall promptly notify the Purchaser in writing of
such damage or destruction, shall promptly take all necessary steps to restore,
repair or replace such assets at its sole expense, and shall advise the
Purchaser in writing of the estimated cost to complete such restoration, repair
or replacement and all amounts actually paid as of the date of the estimate. The
Seller may elect to extend the Closing Date for a period not exceeding 60 days
to accomplish such restoration, repair or replacement and/or to locate temporary
or provisional facilities that provide broadcast signal coverage at least as
favorable to the Purchaser as the signal broadcast from the Transmitter Site at
its authorized height and signal strength in accordance with the Governmental
Licenses and at no additional cost to Purchaser ("Suitable Replacement
Facilities"), but is not required to do so. If such restoration, repair or
replacement is not accomplished prior to the Closing Date, as the same may be
extended as provided herein, the following provisions shall apply:

        (a)  if the Station is operating from the Transmitter Site at its
authorized height and signal strength in accordance with the Governmental
Licenses or is operating from Suitable Replacement Facilities, the Purchaser
shall receive all insurance proceeds paid or payable to Seller in respect of the
Casualty Loss, close this Agreement and thereafter complete such restoration,
repair or replacement at its sole expense and without any liability of Seller in
respect thereof; provided, however, that if the insurance proceeds are
insufficient to complete the estimated costs of such restoration, repair or
replacement, Purchaser may deduct such deficiency from the purchase price
payable hereunder; provided further, however, that if Seller disputes
Purchaser's calculation of such deficiency, the parties shall submit such issue
to a mutually acceptable firm of independent consulting engineers (the fees and
expenses of which shall be borne equally by the parties), whose determination of
such issue shall be binding upon the parties; or

        (b)  if the Station is not operating from the Transmitter Site at its
authorized signal strength in accordance with the Governmental Licenses and is
not operating from Suitable Replacement Facilities, then Purchaser may elect to
terminate this Agreement without liability of Seller.

        14.  SPECIFIC PERFORMANCE

        The parties acknowledge that the Purchased Assets and the transactions
contemplated hereby are unique, that a failure by Seller or Purchaser to
complete such transactions will cause irreparable injury to the other, and that
actual damages for any such failure may be difficult to ascertain and may be
inadequate. Consequently, Seller and Purchaser agree that each shall be
entitled, in the event of a default by the other, to specific performance of any
of the provisions of this Agreement, in addition to any other legal or equitable
remedies to which the non-defaulting party may otherwise be entitled. In the
event any action is brought, the prevailing party shall be entitled to recover
court costs, arbitration expenses and reasonable attorneys' fees.

        15.  MISCELLANEOUS PROVISIONS.

        15.1 Expenses.    Except as otherwise expressly provided herein, each
party shall pay the fees and expenses incurred by it in connection with the
transactions contemplated by this Agreement. If any action is brought for breach
of this Agreement or to enforce any provision of this Agreement, the prevailing
party shall be entitled to recover court costs and reasonable attorneys' fees.

        15.2 Prorations.    All items of income and expense arising from the
operation of the Station with respect to the Purchased Assets and the Assumed
Contracts on or before the close of business on the Closing Date shall be for
the account of the Seller and thereafter shall be for the account of the
Purchaser. Proration of the items described below between the Seller and the
Purchaser shall be

13

--------------------------------------------------------------------------------


effective as of 11:59 p.m., local time, on such date and shall occur as follows
with respect to those rights, liabilities and obligations of the Seller
transferred to and assumed by the Purchaser hereunder.

        (a)  Liability for state and local taxes assessed on the Purchased
Assets payable with respect to the tax year in which the Closing Date falls and
the annual FCC regulatory fee for the Station payable with respect to the year
in which the Closing Date falls shall each be prorated as between the Seller and
the Purchaser on the basis of the number of days of the tax year elapsed to and
including such date.

        (b)  Prepaid items, deposits, credits and accruals such as water,
electricity, telephone, other utility and service charges, lease expenses,
license fees (if any) and payments under any contracts or utility services to be
assumed by the Purchaser shall be prorated between the Seller and the Purchaser
on the basis of the period of time to which such liabilities, prepaid items and
accruals apply.

All prorations shall be made and paid insofar as feasible on the Closing Date;
any prorations not made on such date shall be made as soon as practicable (not
to exceed 90 days) thereafter. The Seller and the Purchaser agree to assume, pay
and perform all costs, liabilities and expenses allocated to each of them
pursuant to this Section 15.2.

        15.3 Amendment.    This Agreement may be amended at any time but only by
an instrument in writing signed by the parties hereto.

        15.4 Notices.    All notices and other communications hereunder shall be
in writing and shall be deemed given if mailed by certified mail, return receipt
requested, or by nationally recognized "next-day" delivery service, to the
parties at the addresses set forth below (or at such other address for a party
as shall be specified by like notice), or sent by facsimile to the number set
forth below (or such other number for a party as shall be specified by proper
notice hereunder):

If to the Purchaser:

        3102 Oak Lawn, Suite 215
        Dallas, Texas 75219
        Attn: President
        Fax: (214) 525-7750

        with copy (which shall not constitute notice) to:

        Hallett & Perrin
        717 N. Harwood, 14th Floor
        Dallas, Texas 75201
        Attn: Bruce H. Hallett
        Fax: (214) 953-0576

If to the Seller:

        1980 Post Oak Boulevard, Suite 1500
        Houston, Texas 77056
        Attn: President
        Fax: (713) 621-5325

        with copy (which shall not constitute notice) to:

        Davis Wright Tremaine LLP
        1500 K Street, Suite 450
        Washington, D.C. 20005
        Attn: Lawrence Roberts and Mary Plantamura
        Fax: (202) 508-6699

14

--------------------------------------------------------------------------------

        Goldman Sachs Credit Partners
        85 Broad Street
        29th Floor
        New York, New York 10004
        Attn: Jody LaNasa
        Fax: (212) 902-3757

15

--------------------------------------------------------------------------------

        O'Melveny & Myers, LLP
        Citigroup Center
        153 East 53rd Street
        New York, New York 10022-4611
        Attn: Yongjin Im
        Fax: (212) 326-2061

        15.5 Assignment.    This Agreement may not be assigned by either party
without the prior consent of the other party, which shall not be unreasonably
withheld. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs and permitted assigns.

        15.6 Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        15.7 Headings.    The headings of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

        15.8 Entire Agreement.    This Agreement and the documents referred to
herein contain the entire understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
warranties, conveyances or undertakings other than those expressly set forth
herein. This Agreement supersedes any prior agreements and understandings
between the parties with respect to the subject matter.

        15.9 Waiver.    No attempted waiver of compliance with any provision or
condition hereof, or consent pursuant to this Agreement, will be effective
unless evidenced by an instrument in writing by the party against whom the
enforcement of any such waiver or consent is sought.

        15.10    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas. Venue with respect
to any dispute or controversy shall be proper only in Houston, Texas.

        15.11    Certain Definitions.    As used in this Agreement, "affiliates"
of a party shall mean persons or entities that directly, or indirectly through
one or more intermediaries, control or are controlled by, or are under common
control with, such party.

        15.12    Intended Beneficiaries.    The rights and obligations contained
in this Agreement are hereby declared by the parties hereto to have been
provided expressly for the exclusive benefit of such entities as set forth
herein and shall not benefit, and do not benefit, any unrelated third parties.

        15.13    Mutual Contribution.    The parties to this Agreement and their
counsel have mutually contributed to its drafting. Consequently, no provision of
this Agreement shall be construed against any party on the ground that such
party drafted the provision or caused it to be drafted or the provision contains
a covenant of such party.

        15.14    Time of the Essence.    All time periods stated in this
Agreement are deemed to be material and are of the essence.

[signatures on following page]

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


 
 
HBC Broadcasting Texas, L.P.
By HBC GP Texas, Inc. (general partner)
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------


 
 
HBC License Corporation
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------


 
 
KQQK Inc.
 
 
By:
 
/s/  THOMAS H. CASTRO      

--------------------------------------------------------------------------------

Thomas H. Castro, President
 
 
KQQK License, Inc.
 
 
By:
 
/s/  THOMAS H. CASTRO      

--------------------------------------------------------------------------------

Thomas H. Castro, President


17

--------------------------------------------------------------------------------



QuickLinks


ASSET PURCHASE AGREEMENT
